DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on February 17, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 22, 23, and 25 are pending and under consideration in this action. Claims 2, 3, 5, 8, 11,14, 17, 19-21, 24, and 26-28 are cancelled.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 15, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsh et al. (Hirsh) (US 2003/0035839; published Feb. 20, 2003).
Applicant claims a dosage form, comprising:
a drug composition in a capsule comprising a first pharmacologically active agent; a barrier layer covering at least a portion of an outer surface of the capsule; and a drug layer covering at least a portion of the barrier layer wherein the barrier layer comprises at least one member selected from cellulose acetate phthalate, HPMC phthalate, HPMC acetate succinate, polyvinyl acetate phthalate, cellulose acetate trimelitate, methacrylic acid copolymer, shellac, and zein,
wherein the drug layer comprises a second pharmacologically active agent, and
wherein initial release of the first pharmacologically active agent from the dosage form occurs at a time of 5 minutes to 120 minutes when assayed by USP Apparatus II using 750 mL of 0.1 N HC 1 dissolution medium, a paddle speed of 50 rpm, and a dissolution medium temperature of 37° C.
 
	With regards to Claim 1, Hirsh discloses pharmaceutical compositions in unit dosage form in the form of a capsule for both intraoral and oral administration configured to be placed intraorally and comprises: (a) as a first portion, at least one discrete outer layer comprising a therapeutically effective amount of at least one pharmaceutically active ingredient capable of intraoral administration (reading on drug layer); (b) as a second portion located within said first portion, a therapeutically effective amount of at least one pharmaceutically active ingredient capable of oral administration and which is releasable and orally ingestible by the patient after the outer coating layer has disintegrated or has dissolved intraorally (reading on drug composition in a capsule) (abstract; para.0008-0010).
	Such capsules are administered preferably once or twice per day, either a.m. or p.m. (para.0011). Hirsh discloses the following features which are unique for their delivery system: (1) pharmacological complimentarily; (2) reduced dosage of the active ingredient; (3) reduced side effects; (4) versatility which provides immediate as well as sustained and prolonged therapeutic benefit; (5) A.M./P.M. administration with clear advantages in terms of desired effect; (6) improved compliance (para.0015-0021).
	In the capsules for intraoral and oral administration, the outer coating contains a pharmaceutically active ingredient capable of intraoral administration and the core contains a pharmaceutically active ingredient capable of oral administration. The resulting pharmaceutical composition may be therapeutically effective over a duration of several hours, especially where the pharmaceutically active ingredient capable of oral administration contained in the core is in sustained-release or delayed-release form (para.0028).
The outer coating for intraoral administration may include one or more pharmaceutically acceptable excipients and other inert ingredient, including polymers (para.0030). 
The inner part of the dosage form, the capsule, may also be coated with a delayed release coating  (reading on barrier layer) prior to coating with the outer coating to delay the release of the pharmaceutically active ingredient capable of oral administration. Preferably, the delay in release lasts 0.5 to 12 hours (para.0064). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. The delayed release coating is formulated with one or more pharmaceutically acceptable polymers, such as cellulose acetate phthalate, shellac, and zein (para.0064; Fig. 2).
With regards to Claim 13 and 15, the second part (inner part) of the dosage form, the uncoated capsule, may comprise a pharmaceutically active ingredient capable of oral administration and in a form available for sustained (extended) release once the outer coating of the capsule has dissolved or has disintegrated intraorally. The sustained release effect preferably lasts for 0.5 to 24 hours. The second part of the dosage form is formulated with conventional pharmaceutically acceptable excipients for oral administration in sustained drug release form, such as hydroxypropyl methylcellulose or ethyl cellulose (reading on network former) (para.0064). 
With regards to Claim 16, the core may include in addition to the pharmaceutically active ingredient and optional compounds capable of oral administration, a pharmaceutically acceptable inert carrier and viscosity increasing agents (para.0031).
With regards to Claim 25, the compositions are best suited where disease symptoms are such that both rapid relief of some of these symptoms are required as well as a continuation in controlling similar or other symptoms (para.0012). Among the suitable pharmaceutically active ingredients for use in the compositions include methylphenidate (para.0022-0023).
As noted above, Hirsh discloses that in the capsules for intraoral and oral administration, the outer coating contains a pharmaceutically active ingredient capable of intraoral administration and the core contains a pharmaceutically active ingredient capable of oral administration (para.0028). The pharmaceutically active ingredient capable of oral administration and orally administered may be the same pharmaceutically active ingredient that is capable of intraoral administration and intraorally administered (para.0014), thus encompassing the scope wherein both the first and second pharmacologically active agent is methylphenidate.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Claims 4, 6, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsh et al. (Hirsh) (US 2003/0035839; published Feb. 20, 2003) as applied to claims 1, 13, 15, 16, and 25 set forth above, further in view of Yum et al. (Yum) (US 2004/0161382 A1; published Aug. 19, 2004).
Applicant claims are set forth above and incorporated herein.
Applicant further claims wherein the drug composition comprises a High Viscosity Liquid Carrier Material (HVLCM).
Applicant further claims wherein the drug composition comprises an organic solvent.
Applicant further claims wherein the drug composition comprises a rheology modifier.

	The teachings of Hirsh as they apply to Claims 1, 13, 15, 16, and 25 are set forth above and incorporated herein.

	Hirsh does not appear to explicitly disclose the limitations of the instant Claims 4, 6, 7, 9, 10, and 12. Yum is relied upon for these disclosures. The teachings of Yum are set forth herein below.

	Yum discloses dosage forms comprising formulations of drugs. More specifically, to formulations that include High Viscosity Liquid Carrier Materials (HVLCMs) and their use to deliver drugs). Yum’s formulation comprises a drug, a HVLCM and a network former. Yum’s formulation may further include a rheology modifier. Yum’s formulation may further comprise a solvent, such as an organic acid (para.0017; Yum claims 3, 9, 51, and 53). 
	Yum discloses that a particular advantage of the dosage form and delivery device is that it provides an oral dosage form comprising a formulation having a drug, comprising one or more of an HVLCM, a network former, a rheology modifier, and a solvent, present in amounts effective to reduce the rate of extraction of the drug, for example with water, ethanol, or over solvents, while simultaneously providing desired drug release kinetics. This reduced rate of extraction contributes to abuse deterrence and reducing risk of diversion (para.0018).
Among the types of drugs suitable for use with Yum’s formulations include stimulants, such as methylphenidate (Yum claims 38-39). In an embodiment, the formulation is contained in a capsule (Yum claim 13). 
A particularly suitable HVLCM is sucrose acetate isobutyrate (SAIB) (para.0047).
Among the suitable solvents include ethyl lactate and triacetine (para.0051).
Among the suitable network formers include cellulose acetate butyrate, cellulose acetate phthalate, ethyl cellulose, hydroxyl propyl methyl cellulose, cellulose triacetate, and PMMA (poly(methyl methacrylate)) (para.0052). 
Among the suitable rheology modifiers include caprylic/capric triglyceride, isopropyl myristate, ethyl oleate, triethyl citrate, dimethyl phthalate, and benzyl benzoate (para.0053). 
Yum discloses that their drug delivery device is orally-administered (para.0056).

With regards to Claims 4, 6, 7, 9, 10, 12, 13, 15, and 16, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Hirsh with the teachings of Yum, and use Yum’s drug formulation comprising methylphenidate, HVLCM (e.g., SAIB), a network former (e.g., cellulose acetate butyrate, cellulose acetate phthalate, ethyl cellulose, hydroxyl propyl methyl cellulose, cellulose triacetate, PMMA (poly(methyl methacrylate))), and one or more of a rheology modifier (e.g., caprylic/capric triglyceride, isopropyl myristate, ethyl oleate, triethyl citrate, dimethyl phthalate, benzyl benzoate) and solvent (e.g., ethyl lactate and triacetine) as the drug formulation encapsulated within Hirsh’s multi-layered capsule discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of deterring abuse of the methylphenidate and reducing the risk of diversion of the methylphenidate. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Hirsh and Yum are directed to orally-administered drug formulations, Hirsh discloses that a methylphenidate formulation may be encapsulated within their capsule, and Yum discloses that their drug formulations comprising methylphenidate may be encapsulated within a capsule.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 4, 6, 7, 9, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsh et al. (Hirsh) (US 2003/0035839; published Feb. 20, 2003) as applied to claims 1, 13, 15, 16, and 25 set forth above, further in view of Yum et al. (Yum) (WO 2014/144975 A1; cited in IDS).
Applicant claims are set forth above and incorporated herein.
Applicant further claims wherein the drug composition comprises a polyoxylglyceride.
 
	The teachings of Hirsh as they apply to Claims 1, 13, 15, 16, and 25 are set forth above and incorporated herein.

	Hirsh does not appear to explicitly disclose the limitations of the instant Claims 4, 6, 7, 9, 10, 12, and 18. Yum is relied upon for these disclosures. The teachings of Yum are set forth herein below.
	Yum discloses compositions (e.g., extended release compositions) which exhibit a desirable pharmacokinetic profile of an active agent while providing reduced dissolution sample variability, e.g., in the form of reduced inter-capsule variability and/or a reduction in storage-time dependent change in mean release of the active agent from the composition (abstract; para.0075). The compositions generally include a pharmacologically active agent, a high viscosity liquid carrier material (HVLCM) (e.g., sucrose acetate isobutyrate (SAIB)) and a solvent (e.g., triacetin). In some embodiments, the composition also include one or more of a rheology modifier (e.g., isopropyl myristate), a network former cellulose acetate butyrate, cellulose acetate phthalate, ethyl cellulose, hydroxyl propyl methyl cellulose, cellulose triacetate, PMMA (poly(methyl methacrylate)), a hydrophilic agent, a viscosity enhancing agent, and stabilizing agent (para.0075, 0077, 0079, 00116). 
	Additionally, Yum discloses that their disclosure demonstrates that a specified ratio range of the amount of an HVLCM, to a solvent, to a rheology modifier in a composition contributes to an improved level of sample variability, e.g., as evidenced by a reduced time-dependent change in an in vitro release profile of a composition (para.0079).
	In some embodiments, the compositions further include one or more surfactants, such as Gelucire®s (saturated polyglycolized glyceride) (reading on polyoxylglyceride) (para.00135, 00136; Yum claims 15-16)
	Among the suitable pharmacologically active agents that may be used in Yum’s compositions include stimulates such as methylphenidate (para.0085; para.00303).
	The compositions are contained within a capsule (Yum claim 20) and are orally administered (Yum claim 30).

With regards to Claims 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Hirsh with the teachings of Yum, and use Yum’s drug formulation comprising methylphenidate, HVLCM (e.g., SAIB), a network former (e.g., cellulose acetate butyrate, cellulose acetate phthalate, ethyl cellulose, hydroxyl propyl methyl cellulose, cellulose triacetate, PMMA (poly(methyl methacrylate))), and one or more of a rheology modifier (e.g., isopropyl myristate), solvent (e.g., triacetin), and surfactant (e.g., saturated polyglycolized glyceride) as the drug formulation encapsulated within Hirsh’s multi-layered capsule discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of providing a desirable pharmacokinetic profile of the active agent while also providing reduced dissolution sample variability, e.g., in the form of reduced inter-capsule variability and/or a reduction in storage-time dependent change in mean release of the active agent from the composition. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Hirsh and Yum are directed to orally-administered drug formulations, Hirsh discloses that a methylphenidate formulation may be encapsulated within their capsule, and Yum discloses that their drug formulations comprising methylphenidate may be encapsulated within a capsule.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsh et al. (Hirsh) (US 2003/0035839; published Feb. 20, 2003) as applied to claims 1, 13, 15, 16, and 25 set forth above, further in view of Wong et al. (Wong) (US 2001/0036472 A1; published Nov. 1, 2002).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the barrier layer comprises a methacrylic acid copolymer and a polyvinyl alcohol.
 
	The teachings of Hirsh as they apply to Claims 1, 13, 15, 16, and 25 are set forth above and incorporated herein.

	Hirsh does not appear to explicitly disclose the limitations of the instant Claim 22. Wong is relied upon for this disclosure. The teachings of Wong are set forth herein below.

	Wong discloses an oral dosage form comprising a gelatin capsule formed with a composite wall and containing a liquid, active agent formulation, where the composite wall comprises a barrier layer formed over the external surface of the gelatin capsule, an expandable layer formed over the barrier layer, and a semipermeable layer formed over the expandable layer. The dosage form provides for the conversion of standard gelatin, liquid formulation capsules into controlled, release dosage forms that permit the controlled release of the active agent into the environment of use over time (abstract; para.0045). 
	Suitable materials for forming the barrier layer may include polyvinyl alcohol and copolymers of acrylic acid and methacrylic acid esters (reading on methacrylic acid copolymers). Wong also notes that blends of polymers may be used (para.0057). 

	With regards to Claim 22, as discussed above, Hirsh discloses that their capsule may be coated with a delayed release coating (reading on barrier layer) prior to coating with the outer coating to delay the release of the pharmaceutically active ingredient capable of oral administration. Hirsh discloses that that the delayed release coating may be formulated with one or more pharmaceutically acceptable polymers such as cellulose acetate phthalate, shellac, and zein. In light of Wong’s disclosure of additional polymers suitable for use in forming a barrier coating on orally administered capsules, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to combine the teachings of Hirsh with the teachings of Wong and further include Wong’s polyvinyl alcohol and methacrylic acid copolymers into Hirsh’s delayed release coating, and optimize the coating’s polymers in order to develop the most effective barrier coating with the desired amount of delayed release. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Hirsh and Wong are directed to orally administered capsule formulations, and Hirsh and Wong both disclose polymers suitable for application onto a capsule to form a barrier layer for controlled release formulations.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hirsh et al. (Hirsh) (US 2003/0035839; published Feb. 20, 2003) as applied to claims 1, 13, 15, 16, and 25 set forth above, further in view of Jordan (US 5,743,947; published Apr. 28, 1998).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the dosage form comprises a coating layer covering at least a portion of the drug layer.
 
	The teachings of Hirsh as they apply to Claims 1, 13, 15, 16, and 25 are set forth above and incorporated herein.

	Hirsh does not appear to explicitly disclose the limitations of the instant Claim 23. Jordan is relied upon for this disclosure. The teachings of Jordan are set forth herein below.

	Jordan discloses a dry film coating composition for use in coating pharmaceuticals (abstract). Jordan discloses that two goals of film coating substrates such as pharmaceutical tablets and the like are (1) to provide a functional protective barrier covering the outer surface of the substrate; and (2) to provide a pleasing appearance (col.1, ln.18-23). The coating may be applied to capsules. The film coating may include a color for identification purposes (col.2, ln.25-45).

	With regards to Claim 23, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date to combine the teachings of Hirsh and Jordan and apply a film coating to the outside of Hirsh’s multi-layer capsule discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of providing a pleasing appearance to the capsule and a functional protective barrier on the outside of the capsules, e.g., protecting the capsules from damage during packaging and storage, providing a way for identification of the contents of the capsules (e.g., by coating color). One of ordinary skill in the art would have had reasonable expectation of success in doing so as Hirsh is directed to an orally administered pharmaceutical capsule, and Jordan discloses a film coating that is known and safe for use on orally administered pharmaceutical capsules.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered, but are moot as the rejections set forth above are new rejections citing a new combination of references not addressed in Applicant’s remarks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 22, 23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,616,055 B2 (USPN 055), in view of Hirsh et al. (Hirsh) (US 2003/0035839; published Feb. 20, 2003) and Jordan (US 5,743,947; published Apr. 28, 1998). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar and overlapping oral controlled release dosage form comprising methylphenidate, sucrose acetate isobutyrate, a rheology modifier, a network former, a solvent, a viscosity enhancing agent, and a saturated polyglycolyzed glyceride. 
The primary differences between the instant claims the claims of USPN 055 is that (i) the instant claims further require a carrier layer covering at least a portion of an outer surface of the capsule, and a drug layer covering at least a portion of the barrier layer; and (ii) the instant claims further require the dosage form comprise a coating layer covering at least a portion of the drug layer. Hirsh and Jordan are relied upon for this disclosure. The teachings of Hirsh and Jordan are set forth above and incorporated herein.
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the claims of USPN 055 and the teachings of Hirsh, and encapsulate USPN 055’s claimed methylphenidate formulation within Hirsh’s multi-layered capsule, which comprises the instantly claimed barrier layer on the outer surface of the capsule and a drug layer covering the barrier layer. One of ordinary skill in the art would have been motivated to do so as Hirsh’s capsules provides advantages such as reduced dosage of the active ingredient, reduced side effects, versatility which provides immediate as well as sustained and prolonged therapeutic benefit, A.M./P.M. administration with clear advantages in terms of desired effect, and improved compliance. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as USPN 055’s claims are directed to an orally administered, controlled release dosage form of methylphenidate, and Hirsh discloses an oral, controlled release delivery dosage form suitable for methylphenidate formulations.
Further, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further apply an outer film coating to the capsule of the combined teachings of Hirsh and the claims of USPN 055. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of providing a pleasing appearance to the capsule and a functional protective barrier on the outside of the capsules, e.g., protecting the capsules from damage during packaging and storage, providing a way for identification of the contents of the capsules (e.g., by coating color). One of ordinary skill in the art would have had reasonable expectation of success in doing so as Hirsh is directed to an orally administered pharmaceutical capsule, and Jordan discloses a film coating that is known and safe for use on orally administered pharmaceutical capsules.

Claims 1, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 22, 23, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,884,056 B2 (USPN 056), in view of Hirsh et al. (Hirsh) (US 2003/0035839; published Feb. 20, 2003) and Jordan (US 5,743,947; published Apr. 28, 1998). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar and overlapping oral controlled release dosage form comprising methylphenidate, sucrose acetate isobutyrate, a rheology modifier, a network former, a solvent, a viscosity enhancing agent, and a saturated polyglycolyzed glyceride. 
The primary differences between the instant claims the claims of USPN 056 is that (i) the instant claims further require a carrier layer covering at least a portion of an outer surface of the capsule, and a drug layer covering at least a portion of the barrier layer; and (ii) the instant claims further require the dosage form comprise a coating layer covering at least a portion of the drug layer. Hirsh and Jordan are relied upon for this disclosure. The teachings of Hirsh and Jordan are set forth above and incorporated herein.
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the claims of USPN 056 and the teachings of Hirsh, and encapsulate USPN 056’s claimed methylphenidate formulation within Hirsh’s multi-layered capsule, which comprises the instantly claimed barrier layer on the outer surface of the capsule and a drug layer covering the barrier layer. One of ordinary skill in the art would have been motivated to do so as Hirsh’s capsules provides advantages such as reduced dosage of the active ingredient, reduced side effects, versatility which provides immediate as well as sustained and prolonged therapeutic benefit, A.M./P.M. administration with clear advantages in terms of desired effect, and improved compliance. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as USPN 056’s claims are directed to an orally administered, controlled release dosage form of methylphenidate, and Hirsh discloses an oral, controlled release delivery dosage form suitable for methylphenidate formulations.
Further, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further apply an outer film coating to the capsule of the combined teachings of Hirsh and the claims of USPN 056. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of providing a pleasing appearance to the capsule and a functional protective barrier on the outside of the capsules, e.g., protecting the capsules from damage during packaging and storage, providing a way for identification of the contents of the capsules (e.g., by coating color). One of ordinary skill in the art would have had reasonable expectation of success in doing so as Hirsh is directed to an orally administered pharmaceutical capsule, and Jordan discloses a film coating that is known and safe for use on orally administered pharmaceutical capsules.


Conclusion
Claims 1, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 22, 23, and 25 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616